Citation Nr: 0310061	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease at L3-L4, L4-L5, and right paracentral C4-C5 bulge, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1996 to September 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that increased the evaluation of 
degenerative joint disease at L3-L4, L4-L5, and right 
paracentral C4-C5 budge from 10 percent to 20 percent.

The Board notes that in a substantive appeal received in May 
2000, the veteran pointed out additional issues, which have 
since been adjudicated, and indicated that her disabilities 
kept her from acquiring and maintaining gainful employment.  
To the extent that this statement raises the issue of 
entitlement to individual unemployability, it is referred to 
the RO for appropriate action.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  VCAA also includes an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  In addition, 
the Act defines the obligation of VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Through the March 2000 statement of the case and May 2001 
supplemental statement of the case the veteran and her 
representative have been notified of the evidence which would 
substantiate the claim and the evidence that has been 
considered in connection with the appeal.  Documentation in 
the record indicates a duty to assist notification call was 
made to the veteran in April 2001.  The veteran was informed 
of evidence that was of record and was asked to reveal any 
other known sources of evidence to which the veteran 
responded in the negative.

Development of the veteran's claim was undertaken by the 
Board in June 2002, pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  Medical records from the VA Medical Center (VAMC) in 
East Orange, New Jersey dated from March to December 2001 
were obtained and associated with the claims file.  

On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to be 
invalid by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Principi, No. 02-
7304 (Fed. Cir. May 1, 2003).  Hence, this case must be 
remanded for further development and review of evidence 
initially developed by the Board.  

The VA examination that was performed in September 2002 was 
inadequate for rating purposes.  While the examination may 
have been thorough, the report itself was written with such 
brevity and generality that it is difficult to get a clear 
picture of the veteran's disabilities.  In light of this, 
additional development should include neurological and 
orthopedic examinations for degenerative joint disease at L3-
L4, L4-L5, and right paracentral C4-C5 bulge.  The Board 
notes that the veteran's spine disability involves both the 
lumbar and cervical spine.  As these are two distinctly 
separate segments of the back, the RO should assign separate 
rating on remand.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2002) are fully complied 
with and satisfied.  This includes 
notifying the veteran in writing of what 
evidence, if any, will be obtained by him 
and what evidence, if any, will be 
retrieved by VA.  

2.  Make arrangements for the veteran to 
undergo orthopedic and neurological 
examinations to determine the nature and 
extend of disability from degenerative 
arthritis of the lumbar spine and disc 
bulge at C4-5.  Any tests or studies 
deemed necessary to make these 
determinations should be undertaken or 
ordered by the physician.  Send the 
claims folder to the examiners for 
review.

With regard to the orthopedic 
examination, the report must include 
range of motion studies for the lumbar 
and cervical spine, with notation as to 
the degree of motion at which the veteran 
experiences pain, if any.  The physician 
should identify and completely describe 
any current symptomatology, including any 
functional loss associated with the 
lumbar and cervical spine due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The physician should inquire as 
to whether the veteran experiences flare-
ups.  If so, he or she should describe, 
to the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  Any limitation of 
motion of the cervical spine noted should 
also be described in terms of slight, 
moderate, and severe.

The physician should discuss factors 
associated with disability from 
arthritis, such as objective indications 
of pain on pressure or manipulation, and 
muscle spasm.  If there is no evidence of 
any of the above factors on examination, 
the physician should so state.   

With regard to the neurological 
examination, any test or studies deemed 
appropriate by the physician to determine 
the presence of any neuropathy associated 
with the lumbar spine and cervical disc 
bulges should be undertaken.  The 
physician should comment on the degree of 
attacks (moderate or severe), if they are 
recurrent, and if there is intermittent 
relief.  If the veteran does not have 
attacks then this should be stated in the 
report.  The physician should report all 
findings and note all persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent knee jerk, or other 
neurological findings appropriate to site 
of diseased discs.  The physician should 
also note the number of incapacitating 
episodes and their duration in the past 
12 months.  (An incapacitating episode 
being defined as a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician).

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim. 

4.  After ensuring that the provisions of 
the Veterans Claims Assistance Act of 
2000 have been complied with, the RO 
should readjudicate this claim taking 
into consideration the evidence obtained 
since the May 2001 SSOC.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The requisite period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




